NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-20 are objected to because of the following informalities:  
In claim 9, line 14, replace “a first light absorption coefficient the first light” with -- a first light absorption coefficient of the first light--.
In claim 15, lines 11-12, replace “a first light absorption coefficient the first light” with -- a first light absorption coefficient of the first light--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 15 are rejected as being indefinite as the recited limitation “irradiates/irradiating a measurement object” are confusing. The claim recites two lights namely second light is used to irradiate the measurement objected in the claimed invention. Are both the modulated first and second light used separately or simultaneously to irradiate the measurement object? Two different photoacoustic waves are expected to be generated due to two lights, but it is not reflected in the claims. Further, the recited limitation “a processor that determines a concentration of a target component contained in the measurement object based on an amplitude of the first electrical signal and a phase of the first electric signal” is confusing. How is the concentration of a target component determined based on a single signal? Is this compared with a predetermined value or signal? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 

Claims 10-14 and 16-20 are rejected as they fail to correct the problem of claims 9 and 15 from which they depend.

Allowable Subject Matter
Claims 9-20 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Mandelis et al. (US 2011/0118571 A1) teaches an apparatus and method of calibrating a wavelength modulated differential photothermal radiometry system for detecting the presence of 
Prashad (US 9,995,674 B2) teaches a laser vibrometer capable of detecting chemical species, comprising: a light source configured to produce beams of monochromatic light including: an external probe beam, having a wavelength corresponding to an absorption feature of the chemical species to be detected; a reference beam; and a sensing beam; a pressure-sensing diaphragm which when impacted by the pressure waves resulting from the external probe beam interacting with a chemical species that is located away from the sensing beam responsively 
Mandelis et al. (US 2011/0118571 A1) teaches methods for the detection of an analyte in a sample using wavelength modulated differential photothermal radiometry with enhanced sensitivity. A wavelength modulated differential photothermal radiometry system, comprising two optical modulated beams, where each beam experiences different absorption by the analyte, is calibrated by controlling the relative phase difference between the modulated beams so that individual photothermal signals corresponding to each modulated beam are 180.degree. out of phase, corresponding to peak sensitivity to analyte concentration. The system may be further calibrated by varying the relative intensities of the two modulated beams and measuring standards containing known analyte concentration in order to determine an optimal relative intensity for a given concentration range of interest [Abstract].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861